DETAILED ACTION
A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114, and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR §1.114. 
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 24 September 2021; which amends claims 1, 5, 44 and 45.  Claims 1-5, 9, 11-15, 17-21, 28-31, 34 and 42-49 remain pending in this application.
The drawings are newly objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the instantly claimed randomized pattern of component usage and performance (claims 1, 44 and 45, as instantly amended) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In this regard, although the originally filed drawings and specification provide support for the existence and use of randomized usage patterns (Fig 1, steps 142, 144; para[0035]), and further support such patterns being utilized to determine system performance (last part of para[0035], “For example, …”), the drawings do not show a randomized pattern of component usage and performance, as instantly introduced into the claim language.  Support is not provided for the pattern being of randomized system performance, as argued by Applicant (page 9 of the instant response).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 9, 11-15, 17-21, 28-31, 34 and 42-49 are rejected under 35 U.S.C. §112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
In this regard, although the originally filed drawings and specification provide support for the existence and use of randomized usage patterns (Fig 1, steps 142, 144; para[0035]), and further supports such patterns being utilized to determine system performance (last part of para[0035], “For example, …”), support is not provided for a randomized pattern of component usage and performance, as instantly introduced into the claim language.  Support is not provided for the pattern being of randomized system performance, as argued by Applicant (page 9 of the instant response).
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §103 rejections of the claims, Examiner notes the following:
Applicant argues that “Examiner’s rejection of claim 1 cites to Manto, Ho, and Ramamurthy but admits that none of these references discloses randomized patterns and turns to Carrasco for this feature … Carrasco's randomized patterns are limited to the choices and actions of users, which causes a randomized load on the power system. Carrasco does not, however, disclose that the performance of the power system itself can also be random” (page 9 of the instant response).  This argument is not persuasive, because Applicant has argued against the references individually, instead of addressing the combination of references as a whole.   One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
As per the remaining claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the argument already addressed above.
Further as per claims 42 and 43, Examiner notes that Applicant did not traverse Examiner’s assertion of Official Notice, as presented in previous Office actions and repeated below.  Hence, the common knowledge or well-known in the art statement is taken to be admitted prior art.  See MPEP §2144.03(C).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Accordingly, claims 1-5, 9, 11-15, 17, 18, 20, 21, 28-31, 34 and 42-49 stand rejected under 35 U.S.C. §103, as being unpatentable over Manto (U.S. Patent Application Publication No. 2014/0337002) in view of Ramamurthy et al. (U.S. Patent Application Publication No. 2015/0121113), further in view of Carrasco et al. (U.S. Patent Application Publication No. 2016/0020609), alternatively further in view of Ho (U.S. Patent Application Publication No. 2018/0314930).
As per claim 1, Manto discloses the instantly claimed computer-implemented method for power analysis (abstract) comprising: obtaining, on a first computing device (Fig. 1, SelfMasterTM; Fig. 2, Observation Routine), a description of a first set of power loads… (Fig. 1, Critical, Non-critical and Deferrable Loads; para[0032, 0068], estimates energy needed for requested activities); obtaining, on the first computing device (Fig. 1, SelfMasterTM; Fig. 2, Observation Routine), a description of a first set of power supplies coupled to the first set of power loads (Fig. 1, PV Array, Solar Collector Array and Auxiliary Generator; para[0032, 0038, 0044, 0055, 0057]) wherein the first set of power supplies is further coupled to a first set of power caches (Fig. 1, Primary and Secondary Storage; para[0032, 0040-0041); and simulating, on a second computing device (Fig. 2, Simulation Routine; para[0033], each routine of SelfMasterTM is considered a separate virtual machine), a dynamic power scenario with the first set of power loads, the first set of power supplies, and the first set of power caches… (para[0066-0070]).  Similarly applies to claims 44 and 45.
However, although Manto teaches that requested user activities and deferrable loads are shifted to obtain optimal load distribution (para[0068-0070]), Manto does not specify that the power loads being distributed are for a data center/racks, … wherein the simulating includes evaluating the first set of power loads based on applications running on a load platform within the first set of power loads, as instantly claimed.    In this regard, Applicant’s attention is directed to Ramamurthy et al. (abstract), which discloses a dynamic power management system for a data center (para[0003-0008]), wherein the power loads being managed comprise applications/tasks which are executed upon processing elements of the data center (para[0003, 0058, 0062], cores, servers, racks, etc.), as requested by users (i.e., planned user activity).  It would have been Manto to specifically control power distribution to loads of a data center, such as that disclosed by Ramamurthy et al., since Manto teach an increased efficiency of power distribution to loads, based upon planned user activity.  Similarly applies to claims 2, 44 and 45.
  Furthermore, Manto does not specify that the simulating further includes evaluating an estimated completion time for a task associated with at least one of the applications, based on a number of processing cores allocated for the task, as newly instantly claimed.  In this regard, Ramamurthy et al. further discloses that dynamic power management takes into account the power load requirements of the applications which are allocated across various processing elements (para[0105-0106, 0109-0112]), such assignment of applications to processing elements being based on priority, execution requirements, etc. (para[0108-0109, 0112]), to accomplish “changing the mix of tasks assigned to the equipment in the rack” (para[0111, 0114]).  Ramamurthy et al. further teaches that such task assignment based on priority is “to ensure that the processes can be completed within a specific time period” (para[0112]).  Hence, this priority criteria of Ramamurthy et al. is taught as being correlated to task completion time.  Similarly applies to claims 44 and 45.
Although the combination of Manto and Ramamurthy et al. teaches Applicant’s invention substantially as instantly claimed, it does not provide for the instantly claimed use of randomized patterns of component usage and performance.  However, Carrasco et al. discloses that it was known in the power management art to utilize random patterns of usage in power simulation (para[0072-0073, 0076-0079]), by determining a demand pattern (pattern of component usage, as instantly claimed) based upon randomized variables, as instantly claimed.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such random patterns in the analysis of the combined system of Manto and Ramamurthy et al., since Carrasco et al. teaches optimized performance of the simulations.  Such randomized usage patterns being associated with system performance, as instantly claimed, being a natural consequence of the usage patterns of Carrasco et al. being implemented in the combined system of Manto and Ramamurthy et al., since Manto teaches that the disclosed simulation is for monitoring and assessing the near-future performance of the system (para[0016, 0033, 0067]).  Similarly applies to claims 17, 18, 44 and 45.
As per the instantly claimed wherein the power supply randomization range has a zero minimum value and a maximum output based on a maximum operating condition of the power supply, it would have been inherent to limit the simulation of the combined system of Manto, Ramamurthy et al. and Carrasco et al. to the actual capabilities of the components of the system being simulated (i.e.; it is unproductive and wasteful to simulate operation outside a range of system capability).  Alternatively, it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to limit the range of randomization to the system’s operational capabilities, since at least Ho teaches that limiting of randomization ranges was (para[0065]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art  (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  Similarly applies to claims 44 and 45.
As per claim 3, Manto discloses that the instantly claimed first set of power caches provides power when power requirements from the first set of power loads exceed capabilities of the first set of power supplies (para[0067-0068], estimated needed energy is computed based upon generated power (+) stored power (-) needed energy for activities).
As per claim 4, Manto discloses the instantly claimed capabilities of the first set of power supplies are defined by parameter policies (para[0057], characteristics of the power supplies).
As per claim 5, Manto discloses that the instantly claimed first randomized pattern of component usage and performance comprises one or more of power supplies coming online or offline at a random time, power loads being activated and deactivated at random times, power consumption increasing at random times, and power caches failing at random times (para[0016, 0070], user schedules activities including turning loads on or off/activating power generation units).
As per claim 9, Manto teaches that the instantly claimed simulating of the dynamic power scenario covers a period of time in the data center (para[0016, 0036], estimates are for a given time interval and simulation is real-time; para[0044], data is updated periodically; para[0064, 0070], estimating are performed for a number of hours, iteratively).
As per claim 11, Manto discloses that the instantly claimed simulating analyzes a previous power experience by the data center (abstract, management is based upon data collected during past and current operation of the system).
As per claims 12-15 and 31, Manto discloses that the instantly claimed previous power experience includes a failure power scenario, including a capacity, for the first set of power supplies and the first set of power caches, being exceeded by the first set of power loads, simulating includes a resolution/conjecture scenario to the previous power experience that includes the failure for the dynamic power scenario and simulating analyzes a failure for the dynamic power scenario (para[0066-0070]).
As per claims 20, 21 and 28-30, Manto discloses the instantly claimed changing topology that includes re-simulating and removing part of the first set of power supplies (para[0070], iterative functionality and sending signals to switch loads/storage/power supplies on/off).
Manto discloses that the instantly claimed first and second computing device are a common computing device (Fig. 2, SelfMasterTM).
As per claims 42 and 43, although Manto discloses that information is transmitted to/from a remote location (para[0033, 0043, 0051]), no specific mention of the cloud is made.  However, Examiner has taken Official Notice that cloud-based data storage and computing are extremely well-known in the art.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to modify the system of Manto to interact with such cloud-based capabilities, since they are known to increase the speed, efficiency and versatility of computer control, in general, and decrease the cost of local computing resources.
As per claim 46, Ramamurthy et al. further discloses that the instantly claimed simulating further includes evaluating, for each processing core from the number of processing cores, a core type, wherein the core type includes a single core processing unit and a multiple core processing unit (para[0032], power management on motherboards embedded in IT infrastructure; para[0058], detection across topology … can span … multiple core systems; para[0061, 0105-0106, 0108, 0114-0115], various equipment types).
As per claim 47, Manto further discloses the instantly claimed validating a set of power polices based on the simulating wherein the power policies determine how power is allocated among various devices within the data center (para[0015-0016], scheduling of power to critical/non-critical loads and prioritizing of energy usage).
As per claim 48, Manto further discloses the instantly claimed validation of a power configuration topology within the data center (para[0033], simulator takes space allocation into account).
As per claim 49, Manto further discloses that the instantly claimed simulating identifies that the data center is operating outside a preferred efficiency range and updates the power configuration topology to improve efficiency (para[0038-0039, 0043-0044]).
Claim 19 stands rejected under 35 U.S.C. §103, as being unpatentable over Manto (U.S. Patent Application Publication No. 2014/0337002) in view of Ramamurthy et al. (U.S. Patent Application Publication No. 2015/0121113), further in view of Carrasco et al. (U.S. Patent Application Publication No. 2016/0020609), alternatively further in view of Ho (U.S. Patent Application Publication No. 2018/0314930), as applied to claim 1 above, further in view of Marinelli et al. (U.S. Patent Application Publication No. 2017/0201425).
As per this claim, although the combination of Manto, Ramamurthy et al., Carrasco et al., and alternatively Ho, teaches Applicant’s invention substantially as instantly claimed, it does not provide for the instantly claimed validating a data center power configuration.  However, Marinelli et al. discloses the known use of such validation (para[0061]).  It would have been obvious to one having ordinary skill in the art, at the  Manto, Ramamurthy et al., Carrasco et al., and alternatively Ho, since Marinelli et al. teaches increased reliability of data center configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
11/23/21